772 N.W.2d 52 (2009)
MARILYN FROLING REVOCABLE LIVING TRUST, Plaintiff-Appellant,
v.
BLOOMFIELD HILLS COUNTRY CLUB, Donald Dreyfuss, Elisa Dreyfuss, Mary D. Bright Trust, Nancy R. Vlasic Revocable Living Trust, John Rakolta, Jr., Terry Rakolta, and Thomas Varbedian, Defendants, and
Alan Kiriluk, Marilynne Kiriluk, Roger B. Smith, Barbara Smith, Gregg Williams, Cindi Williams, and City of Bloomfield Hills, Defendants-Appellees.
Docket No. 138932. COA No. 275580.
Supreme Court of Michigan.
September 23, 2009.

Order
On order of the Court, the application for leave to appeal the April 9, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH and HATHAWAY, JJ., would grant leave to appeal.